UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05133) Exact name of registrant as specified in charter:	Putnam High Income Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	May 31, 2014 Item 1. Schedule of Investments: Putnam High Income Securities Fund The fund's portfolio 5/31/14 (Unaudited) CORPORATE BONDS AND NOTES (39.4%) (a) Principal amount Value Basic materials (3.1%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $36,000 $37,908 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 200,000 253,500 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 97,425 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 140,000 150,675 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 65,000 65,569 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 140,000 154,525 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 320,000 332,800 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 125,000 131,875 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 35,000 35,095 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 160,000 167,600 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 85,000 86,700 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 100,000 108,750 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 150,000 158,100 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 50,000 53,061 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 173,600 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 80,000 96,000 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 45,000 47,363 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 35,000 35,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 130,000 135,525 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 160,000 178,400 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 25,000 27,250 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 130,000 133,900 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 30,000 26,700 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 160,000 182,800 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 55,000 60,775 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 5,000 5,400 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 65,000 68,738 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 65,000 67,126 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 180,000 200,025 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 200,000 215,000 PQ Corp. 144A sr. notes 8 3/4s, 2018 110,000 119,900 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 85,000 90,738 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 85,000 91,269 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 95,000 105,925 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 80,000 81,600 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 60,000 69,000 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 100,000 107,375 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 20,000 21,775 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 25,000 27,188 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 10,000 10,225 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 135,000 151,538 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 35,000 37,363 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 50,000 55,125 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 85,000 88,188 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 20,000 21,200 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 110,000 110,275 Capital goods (2.5%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 300,000 324,750 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 270,000 310,500 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 35,000 37,975 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 80,000 85,000 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 55,000 55,138 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 130,000 149,825 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 95,000 101,650 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 140,000 147,000 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 65,000 66,463 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 50,000 56,375 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 150,000 166,500 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 115,000 111,838 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 55,000 31,900 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 55,000 57,956 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 185,000 258,097 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 110,000 117,700 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 210,000 202,125 Oshkosh Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 65,000 66,706 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 160,000 174,800 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 120,000 127,200 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 205,000 218,069 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 115,000 119,600 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 100,000 109,375 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 27,094 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 220,000 234,850 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 110,000 113,713 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 140,000 150,500 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 85,000 93,713 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 65,000 65,325 TransDigm, Inc. 144A sr. unsec. sub. notes 6 1/2s, 2024 25,000 25,375 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 50,000 53,000 Communication services (5.1%) Adelphia Communications Corp. escrow bonds zero %, 2015 235,000 1,645 Adelphia Communications Corp. escrow bonds zero %, 2014 20,000 140 Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 200,000 210,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 140,000 163,800 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 39,988 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 40,000 45,200 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 145,000 154,788 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 115,000 117,156 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 125,000 126,094 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 70,000 76,563 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 35,000 37,844 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 115,000 121,756 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 110,000 119,900 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 25,000 26,438 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 175,000 182,000 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 55,000 56,650 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 65,000 72,475 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s, 2024 85,000 85,000 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 200,000 215,500 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 165,000 170,775 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 120,000 142,800 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 185,000 209,281 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 125,000 145,625 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 30,000 31,275 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 130,000 144,463 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 145,000 165,300 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 50,000 52,125 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 104,025 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 150,000 161,250 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 400,000 424,000 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 85,000 95,413 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 20,000 21,850 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 100,000 108,250 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 40,000 42,300 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 85,000 92,225 Nil International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 85,000 71,400 Numericable Group SA 144A sr. notes 6s, 2022 (France) 200,000 207,500 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 160,000 174,000 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 80,000 81,400 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 75,000 75,228 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 $115,000 132,032 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 75,308 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 35,000 36,925 Sprint Capital Corp. company guaranty 6 7/8s, 2028 260,000 266,500 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 80,000 93,900 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 60,000 66,150 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 170,000 206,550 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 220,000 248,600 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 265,000 293,488 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 20,000 21,675 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 45,000 48,431 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 145,000 156,238 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 45,000 47,644 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 165,000 175,313 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 125,000 132,188 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 (Canada) CAD 75,000 76,293 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $195,000 199,631 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 220,000 246,950 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 80,000 84,400 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 200,000 207,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 74,913 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 170,000 184,450 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 55,000 54,588 Consumer cyclicals (8.6%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 15,000 16,219 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 130,000 148,850 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 70,000 72,450 American Media, Inc. 144A notes 13 1/2s, 2018 18,955 20,329 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 45,900 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 105,000 113,925 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 55,000 60,775 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 106,000 106,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 35,000 33,425 Boyd Gaming Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 60,000 63,750 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 145,000 152,975 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 85,000 87,780 Building Materials Corp. of America 144A company guaranty sr. notes 7 1/2s, 2020 100,000 106,750 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 45,000 47,925 Building Materials Corp. of America 144A sr. notes 6 7/8s, 2018 50,000 52,031 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 45,000 48,600 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 150,000 164,438 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 80,000 63,800 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 125,000 128,438 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 80,000 85,400 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 20,000 21,125 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 60,000 61,500 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 30,000 30,225 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 195,000 224,738 Ceridian, LLC company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 36,350 36,626 Ceridian, LLC sr. unsec. notes 11 1/4s, 2015 85,000 85,646 Ceridian, LLC 144A sr. notes 8 7/8s, 2019 65,000 73,450 Ceridian, LLC/Comdata, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2017 30,000 30,263 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 200,000 228,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 65,000 65,894 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 65,000 64,025 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 15,000 16,594 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 120,000 128,100 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 255,000 271,575 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 190,000 204,250 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 330,000 353,100 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 95,000 100,225 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 125,000 132,188 Dana Holding Corp. sr. unsec. unsub. notes 5 3/8s, 2021 40,000 41,500 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 135,000 144,113 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 110,000 125,675 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 72,000 73,800 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 165,000 175,725 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 30,000 30,938 First Cash Financial Services, Inc. 144A sr. unsec. notes 6 3/4s, 2021 (Mexico) 60,000 63,525 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 60,000 61,800 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 15,000 15,600 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 145,000 152,460 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 70,000 72,275 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 110,000 113,850 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 40,000 41,500 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 135,000 144,788 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 155,000 152,114 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $115,000 106,088 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 85,000 92,119 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 140,000 149,800 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 150,000 153,750 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 65,000 65,975 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 75,000 79,875 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 90,000 95,850 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 115,000 125,063 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 45,000 46,688 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 140,000 144,900 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 70,000 75,425 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 130,000 146,250 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 50,000 53,125 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 75,000 80,438 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 45,000 46,688 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 220,000 236,500 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 100,000 98,375 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 125,000 126,875 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 42,000 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 210,000 224,175 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 140,000 152,600 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 130,000 131,625 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 100,000 109,000 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 110,000 121,963 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 125,000 129,844 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 70,000 83,475 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 65,000 76,213 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 25,000 27,750 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 292,907 329,154 Navistar International Corp. sr. notes 8 1/4s, 2021 189,000 196,088 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 110,000 121,275 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 60,000 66,000 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 140,000 142,800 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 90,000 96,075 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 165,000 171,600 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 50,000 50,625 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 140,000 151,900 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 95,000 104,738 Owens Corning company guaranty sr. unsec. notes 9s, 2019 38,000 47,909 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 90,000 85,725 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 160,000 167,400 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 65,000 69,794 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 60,000 61,350 PulteGroup, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 140,000 161,875 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 75,000 84,563 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 35,000 37,800 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 25,000 27,813 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 45,000 45,000 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 90,000 92,250 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 20,000 20,650 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 70,000 76,125 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 135,000 146,813 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 120,000 133,500 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 60,000 66,600 Schaeffler Finance BV 144A sr. notes 4 3/4s, 2021 (Netherlands) 200,000 204,500 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 80,000 83,600 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 60,000 59,775 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 50,000 51,375 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 95,000 97,613 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 205,000 217,300 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 195,000 198,900 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 5,000 5,469 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 10,000 10,838 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 95,000 102,125 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 90,000 96,525 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 50,000 48,750 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 21,000 22,995 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 45,000 44,213 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 75,000 75,563 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 119,000 130,603 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 65,000 71,988 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 120,000 121,800 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 220,248 226,855 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 30,000 31,500 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 180,000 197,550 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 65,000 71,581 Consumer staples (2.3%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 30,000 27,450 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 145,000 158,050 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 35,000 39,769 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 45,000 45,900 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 60,000 59,400 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 75,000 80,813 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 55,000 55,825 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 145,000 162,400 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 50,000 56,250 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 95,000 94,763 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 120,000 118,800 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 25,000 24,938 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 130,000 138,073 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 95,000 104,144 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 235,000 253,506 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 195,000 205,969 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 45,000 47,531 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 115,000 122,906 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 50,000 52,875 H.J. Heinz Co. 144A sr. notes 4 1/4s, 2020 270,000 270,000 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 40,000 43,550 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 135,000 145,631 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 35,000 37,800 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 35,000 37,450 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 180,000 198,675 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 90,000 92,025 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 140,000 142,100 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 225,000 256,500 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 35,000 38,544 RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 39,200 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 90,000 98,550 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 25,000 26,375 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 15,000 15,638 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 65,000 73,694 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 60,000 62,100 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 125,000 134,375 Energy (5.6%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 45,000 47,981 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 38,150 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 265,000 276,925 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 95,000 65,313 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 85,000 87,338 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 90,000 93,713 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 196,000 212,660 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 60,000 61,350 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 60,000 63,600 Aurora USA Oil & Gas Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2017 90,000 99,661 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 75,000 74,771 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 75,000 74,553 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 80,000 85,400 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 155,000 164,688 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 85,000 96,050 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 125,000 136,563 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 30,000 33,450 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 60,000 62,175 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 115,000 121,325 Cimarex Energy Co. company guaranty sr. unsec. notes 4 3/8s, 2024 70,000 71,225 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 120,000 132,750 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 140,000 149,800 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 53,625 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 75,000 59,250 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 205,000 222,938 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 75,000 77,813 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 65,000 69,794 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 140,000 144,200 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 75,000 76,688 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 130,000 131,300 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 115,000 122,188 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 70,000 71,400 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 215,000 225,750 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 120,000 129,600 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 40,000 43,800 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 265,000 282,225 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 40,000 40,400 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 45,000 48,375 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 90,000 98,325 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 30,000 30,375 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 135,000 141,075 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 175,000 194,250 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 25,000 25,563 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 305,000 317,200 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 175,000 184,188 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2019 150,000 157,500 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 45,000 2 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 75,000 79,406 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 55,000 58,300 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 120,000 94,800 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 95,000 102,838 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 90,000 92,475 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 65,000 70,850 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 95,000 103,313 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 220,000 231,000 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 90,000 90,900 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 90,000 99,675 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 85,000 88,613 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 175,000 196,438 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 50,000 54,125 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 45,000 47,250 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 125,000 127,188 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 80,000 82,200 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 130,000 133,575 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 185,000 204,888 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 45,000 48,038 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 245,000 256,025 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 100,000 109,500 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 100,000 107,500 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 55,000 58,369 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 50,000 54,125 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 20,000 21,675 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 30,000 29,481 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 120,000 127,800 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 230,000 248,400 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 71,000 86,214 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 65,000 68,088 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 145,000 154,788 Financials (4.5%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 115,000 121,325 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 90,000 100,575 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 68,088 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 60,000 72,750 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 65,000 77,513 Ally Financial, Inc. unsec. sub. notes 8s, 2018 65,000 77,350 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 100,000 135,250 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 105,000 108,938 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 135,000 143,100 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 20,000 20,150 CIT Group, Inc. sr. unsec. notes 5s, 2023 65,000 65,813 CIT Group, Inc. sr. unsec. notes 5s, 2022 100,000 103,250 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 80,000 85,600 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 45,000 45,506 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 135,000 150,863 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 185,000 199,800 Citigroup, Inc. jr. unsec. sub. FRB bonds Ser. B, 5.9s, perpetual maturity 40,000 40,200 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 125,000 106,250 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 65,000 70,525 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 75,000 60,938 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 75,000 78,188 CTR Partnership LP/CareTrust Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 (R) 55,000 55,550 Dresdner Funding Trust I 144A bonds 8.151s, 2031 240,000 286,200 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 175,000 190,094 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 70,000 65,975 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 60,000 65,323 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 130,000 139,425 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 185,000 198,875 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 125,000 130,000 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 80,000 88,900 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 60,000 64,050 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 70,000 78,225 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 75,000 88,500 Lloyds Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 100,000 279,253 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) $249,000 266,741 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 50,000 54,500 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 125,000 134,063 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 100,000 101,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 85,000 80,856 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 85,000 90,525 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 5/8s, 2020 50,000 52,625 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 160,000 173,600 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 95,000 96,188 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 75,000 84,375 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 140,000 145,950 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 120,000 122,100 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 60,000 65,400 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 100,000 106,000 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 265,000 308,725 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 65,000 69,744 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 290,000 341,475 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 295,000 323,025 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 30,000 33,525 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 85,000 86,275 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 135,000 141,075 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 40,000 42,500 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 155,000 160,038 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 90,000 90,788 Health care (3.2%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 60,000 62,700 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 135,000 135,000 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 95,000 101,413 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 105,000 110,775 Capsugel Finance Co. SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 100,000 147,934 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) $95,000 97,613 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 115,000 116,725 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 55,000 55,688 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 40,000 42,100 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 40,000 43,900 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 20,000 20,300 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 25,000 26,313 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 165,000 163,763 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 50,000 51,375 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 65,000 69,063 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 95,000 103,669 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 65,000 66,138 HCA, Inc. sr. notes 6 1/2s, 2020 430,000 488,588 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 30,000 34,538 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 190,000 207,100 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 100,000 106,625 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 50,000 52,750 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 50,000 52,000 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 80,000 88,000 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 95,000 97,375 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 180,000 204,975 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 30,000 34,425 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 70,000 75,775 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 (R) 85,000 85,601 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 162,750 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 40,000 42,900 Service Corp. International sr. unsec. unsub. notes 5 3/8s, 2022 120,000 123,900 Service Corp. International 144A sr. unsec. unsub. notes 5 3/8s, 2024 155,000 157,139 Service Corp. International/US sr. notes 7s, 2017 65,000 73,047 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 85,000 90,631 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 25,000 25,344 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 55,000 54,588 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 95,000 93,338 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 225,000 248,063 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 140,000 150,500 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 25,000 25,313 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 80,000 88,600 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 20,000 21,300 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 45,000 47,363 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 150,000 160,125 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 120,000 125,850 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 80,000 86,400 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 10,000 10,375 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 160,000 170,400 Technology (2.0%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 75,000 79,125 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 245,000 260,313 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 90,000 81,450 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 250,000 247,500 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 55,000 59,744 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 285,000 342,713 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 135,000 155,250 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 230,000 255,300 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 240,000 260,400 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 80,000 85,800 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 (PIK) 73,355 73,355 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 84,000 95,655 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 100,000 101,875 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 120,000 127,800 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 55,000 63,250 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 49,388 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 105,000 111,563 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 85,000 90,738 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 200,000 202,500 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 70,000 74,025 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 95,000 104,144 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 120,000 129,600 Transportation (0.5%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 200,000 212,124 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 149,000 159,616 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 90,000 98,100 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 110,000 119,213 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 130,000 132,600 Utilities and power (2.0%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 85,000 101,788 AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 85,000 99,663 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 145,000 166,750 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 45,000 44,044 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 138,000 151,455 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 30,000 32,175 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 25,000 26,125 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 95,000 111,591 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 155,000 167,400 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 175,000 219 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 40,000 52,476 El Paso, LLC sr. unsec. notes Ser. GMTN, 7.8s, 2031 100,000 108,170 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 172,000 182,535 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 293,000 311,313 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 107,000 123,585 EP Energy, LLC/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 155,000 177,475 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 75,000 80,250 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 35,000 39,244 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 100,000 102,000 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 125,000 135,313 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 25,000 27,125 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 125,000 125,938 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 325,000 361,563 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 110,000 116,875 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 75,000 76,688 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 95,000 90,488 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 15,000 19,013 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 60,000 53,250 Total corporate bonds and notes (cost $56,689,407) CONVERTIBLE BONDS AND NOTES (36.7%) (a) Principal amount Value Basic materials (1.4%) AK Steel Corp. cv. company guaranty sr. unsec. unsub. notes 5s, 2019 $635,000 $875,109 Cemex SAB de CV cv. unsec. sub. notes 3 3/4s, 2018 (Mexico) 795,000 1,186,041 Capital goods (1.2%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 595,000 593,513 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 685,000 1,268,963 Communication services (0.6%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 199,000 230,591 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes Ser. B, 7s, 2015 435,000 725,091 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) (NON) 1,160,000 116 Consumer cyclicals (8.4%) Callaway Golf Co. cv. sr. unsec. bonds 3 3/4s, 2019 453,000 543,600 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 397,000 502,205 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 521,000 996,738 Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 412,000 433,888 Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029 (R) 295,000 499,472 Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 344,000 643,065 Liberty Interactive, LLC cv. sr. unsec. unsub. bonds 3/4s, 2043 833,000 1,081,338 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 1,635,000 906,403 Liberty Interactive, LLC 144A cv. sr. unsec. notes 1s, 2043 575,000 590,813 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 1,350,000 1,960,031 Navistar International Corp. 144A cv. sr. unsec. unsub. notes 4 3/4s, 2019 644,000 661,308 Priceline Group, Inc. (The) cv. sr. unsec. unsub. notes 1s, 2018 320,000 479,800 Ryland Group, Inc. (The) cv. company guaranty sr. unsub. notes 1 5/8s, 2018 480,000 651,900 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 710,000 865,313 TiVo, Inc. 144A cv. sr. unsec. notes 4s, 2016 385,000 486,303 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 195,000 562,453 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 527,000 952,882 Consumer staples (1.6%) Hertz Global Holdings, Inc. cv. sr. unsec. notes 5 1/4s, 2014 64,000 228,080 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 345,000 1,132,463 Vector Group, Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 740,000 984,333 Energy (4.2%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 2,230,000 2,136,619 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 810,000 756,338 Energy XXI Bermuda, Ltd. 144A cv. sr. unsec. notes 3s, 2018 451,000 436,624 Goodrich Petroleum Corp. cv. company guaranty sr. unsub. notes 5s, 2032 714,000 861,709 Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 377,000 451,929 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 655,000 509,672 SEACOR Holdings, Inc. 144A cv. sr. unsec. notes 3s, 2028 621,000 612,461 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) (NON) 500,000 16,875 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 615,000 672,656 Financials (4.6%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 790,000 845,300 Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2018 (R) 626,000 703,859 Cowen Group, Inc. 144A cv. sr. unsec. notes 3s, 2019 458,000 478,324 DFC Global Corp. cv. sr. unsec. unsub. notes 3 1/4s, 2017 46,000 45,080 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 816,000 914,430 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 453,000 586,918 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 330,000 455,813 PHH Corp. cv. sr. unsec. notes 4s, 2014 760,000 796,100 Radian Group, Inc. cv. sr. unsec. unsub. notes 3s, 2017 430,000 613,556 Spirit Realty Capital, Inc. cv. sr. unsec. notes 2 7/8s, 2019 (R) 561,000 565,909 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 (R) 631,000 733,538 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 312,000 281,970 Health care (5.3%) Accuray, Inc. cv. sr. unsec. notes 3 3/4s, 2016 694,000 805,908 Alere, Inc. cv. sr. unsec. sub. notes 3s, 2016 430,000 473,538 Auxilium Pharmaceuticals, Inc. cv. sr. unsec. notes 1 1/2s, 2018 415,000 484,253 Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 720,000 984,150 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2014 (China) (In default) (F) (NON) 763,000 61,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 445,000 31,150 Cubist Pharmaceuticals, Inc. 144A cv. sr. unsec. notes 1 1/8s, 2018 465,000 519,347 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 300,000 1,071,780 HealthSouth Corp. cv. sr. unsec. sub. notes 2s, 2043 709,000 765,720 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 3/1/18) 2042 (STP) 1,075,000 1,185,188 Medidata Solutions, Inc. 144A cv. sr. unsec. notes 1s, 2018 370,000 380,869 PDL BioPharma, Inc. cv. sr. unsec. unsub. notes 4s, 2018 335,000 376,456 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 490,000 870,363 Technology (9.4%) Ciena, Inc. cv. sr. unsec. notes 4s, 2020 618,000 813,443 Jazz Technologies, Inc. 144A cv. unsec. notes 8s, 2018 385,000 415,800 Micron Technology, Inc. cv. sr. unsec. bonds Ser. E, 1 5/8s, 2033 1,740,000 4,581,570 Novellus Systems, Inc. cv. sr. unsec. notes 2 5/8s, 2041 510,000 964,219 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 727,000 846,046 Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5 1/4s, 2018 970,000 1,206,438 Salesforce.com, Inc. cv. sr. unsec. unsub. notes 1/4s, 2018 600,000 666,750 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 779,000 1,489,838 ServiceNow, Inc. 144A cv. sr. unsec. unsub. notes zero %, 2018 405,000 414,366 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 1,075,000 1,053,500 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 745,000 701,697 Web.com Group, Inc. cv. sr. unsec. unsub. notes 1s, 2018 370,000 443,306 Xilinx, Inc. cv. sr. unsec. notes 2 5/8s, 2017 465,000 770,447 Total convertible bonds and notes (cost $48,592,291) CONVERTIBLE PREFERRED STOCKS (20.6%) (a) Shares Value Basic materials (1.0%) Smurfit-Stone Container Corp. (Escrow) zero % cv. pfd. (F) 65,720 $657 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. (R) 26,055 1,526,661 Capital goods (1.4%) United Technologies Corp. $3.75 cv. pfd. 31,820 2,093,756 Communication services (3.1%) American Tower Corp. Ser. A, $5.25 cv. pfd. (R) (NON) 12,785 1,368,123 Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 28,570 1,373,646 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. (R) 12,614 1,318,163 Iridium Communications, Inc. Ser. B, 6.75% cv. pfd. (NON) 680 215,574 Iridium Communications, Inc. 144A $7.00 cv. pfd. 4,095 437,141 Consumer cyclicals (1.5%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 45,325 1,133,832 Stanley Black & Decker, Inc. $6.25 cv. pfd. 10,485 1,192,983 Consumer staples (0.5%) Post Holdings, Inc. 144A $3.75 cv. pfd. 5,894 690,718 Energy (2.3%) Chesapeake Energy Corp. 144A 5.75% cv. pfd. 1,848 2,225,685 Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 793 835,029 McDermott International, Inc. $1.563 cv. pfd. (NON) 15,461 404,305 Financials (7.7%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 32,805 933,404 AMG Capital Trust II $2.575 cv. pfd. 27,810 1,720,744 Banc of California, Inc. $4.00 cv. pfd. (NON) 8,217 458,098 Bank of America Corp. Ser. L, 7.25% cv. pfd. 2,653 3,157,070 EPR Properties Ser. C, $1.44 cv. pfd. (R) 44,170 991,753 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 14,532 861,021 Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) 15,345 744,233 MetLife, Inc. $1.25 cv. pfd. 27,050 799,328 OFG Bancorp Ser. C, 8.75% cv. pfd. (Puerto Rico) 620 1,029,355 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 925 1,133,125 Transportation (1.2%) Continental Financial Trust II $3.00 cv. pfd. 18,090 903,369 Genesee & Wyoming, Inc. $5.00 cv. pfd. 7,243 926,669 Utilities and power (1.9%) AES Trust III $3.375 cv. pfd. 18,460 950,690 Dominion Resources, Inc. Ser. A, $3.063 cv. pfd. 14,968 857,517 El Paso Energy Capital Trust I $2.375 cv. pfd. 1,069 56,724 NextEra Energy, Inc. $2.799 cv. pfd. 15,552 997,816 Total convertible preferred stocks (cost $26,792,692) COMMON STOCKS (1.0%) (a) Shares Value Ally Financial, Inc. (F) 4,650 $109,554 American Axle & Manufacturing Holdings, Inc. (NON) 4,924 91,291 CIT Group, Inc. 1,606 71,435 Dana Holding Corp. 2,995 66,309 DISH Network Corp. Class A (NON) 1,525 89,457 Elizabeth Arden, Inc. (NON) 1,945 52,768 EP Energy Corp. Class A (NON) 5,301 106,338 General Motors Co. 2,545 88,006 Harry & David Holdings, Inc. (NON) 105 14,280 Hilton Worldwide Holdings, Inc. (NON) 4,786 108,259 Huntsman Corp. 4,550 121,440 Jarden Corp. (NON) 1,165 65,916 Kodiak Oil & Gas Corp. (NON) 11,230 142,958 Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 5,612 561 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 5,612 561 MeadWestvaco Corp. 1,855 75,276 Parsley Energy, Inc. Class A (NON) 2,767 65,772 Penn National Gaming, Inc. (NON) 8,065 94,038 Service Corp. International 3,924 78,558 Vantage Drilling Co. (NON) 36,191 60,439 Total common stocks (cost $1,512,996) PREFERRED STOCKS (0.3%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 146 $147,241 Citigroup, Inc. Ser. K, $1.719 pfd. 1,200 32,124 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 6,800 184,416 M/I Homes, Inc. Ser. A, $2.438 pfd. 2,305 57,902 Total preferred stocks (cost $375,284) SENIOR LOANS (0.1%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.4s, 2018 $215,000 $200,353 Total senior loans (cost $202,157) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $1.70 168,777 $1 Total warrants (cost $33,755) $1 SHORT-TERM INVESTMENTS (1.9%) (a) Shares Value Putnam Short Term Investment Fund 0.06% (AFF) 2,886,110 $2,886,110 Total short-term investments (cost $2,886,110) TOTAL INVESTMENTS Total investments (cost $137,084,692) (b) FORWARD CURRENCY CONTRACTS at 5/31/14 (aggregate face value $898,266) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 7/17/14 $32,244 $31,567 $(677) Barclays Bank PLC British Pound Sell 6/18/14 250,396 249,298 (1,098) JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/17/14 37,772 37,013 (759) State Street Bank and Trust Co. Canadian Dollar Sell 7/17/14 142,795 139,873 (2,922) Euro Buy 6/18/14 54,115 54,214 (99) WestPac Banking Corp. Canadian Dollar Sell 7/17/14 68,264 66,892 (1,372) Euro Sell 6/18/14 316,377 319,409 3,032 Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound USD / $ United States Dollar Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through May 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $152,458,030. (b) The aggregate identified cost on a tax basis is $136,912,620, resulting in gross unrealized appreciation and depreciation of $18,909,330 and $3,556,033, respectively, or net unrealized appreciation of $15,353,297. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $2,095,391 $25,688,381 $24,897,662 $2,139 $2,886,110 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $5,002 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,555 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $196,716 $— $— Capital goods 91,291 — — Communication services 89,457 — — Consumer cyclicals 422,528 — — Consumer staples 52,768 14,280 — Energy 375,507 — 1,122 Financials 71,435 109,554 — Health care 78,558 — — Total common stocks Convertible bonds and notes — 55,802,484 92,190 Convertible preferred stocks 4,777,494 26,559,038 657 Corporate bonds and notes — 60,022,689 2 Preferred stocks 216,540 205,143 — Senior loans — 200,353 — Warrants — 1 — Short-term investments 2,886,110 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(3,895) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $3,032 $6,927 Equity contracts 1 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) $1,500,000 Warrants (number of warrants) 168,777 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC JPMorgan Chase Bank N.A. State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: Forward currency contracts# $— $— $— $— $3,032 $3,032 Total Assets $— $— $— $— $3,032 $3,032 Liabilities: Forward currency contracts# $677 $1,098 $759 $3,021 $1,372 $6,927 Total Liabilities $677 $1,098 $759 $3,021 $1,372 $6,927 Total Financial and Derivative Net Assets $(677) $(1,098) $(759) $(3,021) $1,660 $(3,895) Total collateral received (pledged)##† $— $— $— $— $— $— Net amount $(677) $(1,098) $(759) $(3,021) $1,660 $(3,895) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Income Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2014
